Citation Nr: 0947965	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-39 972	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran served on active duty from October 1943 to March 
1946.  He received the Purple Heart Medal, among other awards 
and decorations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the RO in Newark, New 
Jersey.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Philadelphia, 
Pennsylvania.

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge, sitting at the RO in 
Philadelphia.  Later that same month, the Board granted a 
motion, filed by the Veteran's representative, to advance the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2) and 38 C.F.R. § 20.900(c).  The case is now 
presented for appellate consideration.


FINDINGS OF FACT

1.  The Veteran is service connected for residuals of a 
gunshot wound of the right chest, muscle group II, evaluated 
as 30 percent disabling; adhesive capsulitis of the right 
shoulder with impingement syndrome, evaluated as 20 percent 
disabling; and status post soft tissue injury of the left 
thigh with femoral nerve involvement, evaluated as 20 percent 
disabling.  His combined evaluation is 60 percent with 
primarily orthopedic impairment.

2.  It is at least as likely as not that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for an award of TDIU have been satisfied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 
4.3, 4.15, 4.16, 4.19, 4.25 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be awarded, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities:  Provided that, if there is only one such 
disability, the disability must be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  For purposes of satisfying the aforementioned 
percentage requirements, disabilities affecting a single body 
system are considered one disability.  Id.

In the present case, the record shows that the Veteran is 
service connected for residuals of a gunshot wound of the 
right chest, muscle group II, evaluated as 30 percent 
disabling; adhesive capsulitis of the right shoulder with 
impingement syndrome, evaluated as 20 percent disabling; and 
status post soft tissue injury of the left thigh with femoral 
nerve involvement, evaluated as 20 percent disabling.  
Although his right shoulder and left thigh disabilities have 
been evaluated under diagnostic codes pertaining to 
neurological impairment (38 C.F.R. § 4.124a, Diagnostic Codes 
8510 and 8526, respectively), it appears from the available 
evidence that all three of his service-connected disabilities 
have an orthopedic component (i.e., they are all manifested 
by pain that interferes with orthopedic function).  The Board 
is satisfied that they may be considered one disability for 
purposes of 38 C.F.R. § 4.16(a).  Accordingly, and because 
the ratings for those disabilities (30, 20, and 20 percent) 
combine to 60 percent under 38 C.F.R. § 4.25 (2009), the only 
remaining question is whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities. 

The central inquiry in this regard is whether a "veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  See Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.15, 4.16, 4.19 (2009); Van Hoose v.  Brown, 4 Vet. 
App. 361, 363 (1993).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose, 4 
Vet. App. at 363.

In the present case, the Board finds that the evidence 
supports the Veteran's claim for TDIU.  Not all of the 
evidence is favorable to the Veteran.  The report of an 
October 2007 VA examination, for example, suggests that he 
has relatively few limitations associated with his service-
connected disabilities and that the limitations associated 
with his right shoulder are not service connected.

However, other evidence, including from VA examinations 
conducted earlier in 2007, shows that the Veteran's service-
connected disabilities are manifested by chronic left thigh 
pain; atrophy of the left quadriceps muscle; scarring and 
loss of tissue in the right posterolateral thoracic area; 
intermittent, daily aching pain in the right shoulder with 
crepitus and decreased range of motion; complaints of 
weakness, stiffness, and fatigability; and an inability to 
raise the right arm above the head.  The Veteran has been 
service-connected for adhesive capsulitis and impingement 
syndrome of the right shoulder for many years (since 1994), 
and the evidence shows that he worked in the area of 
maintenance until 2004 when, by his own sworn testimony, he 
became incapable of performing the functions of his job as a 
result of increasing right shoulder symptomatology.

The Veteran's testimony is credible.  The record shows that 
he attended school through the ninth or tenth grade and that 
his past work experience has been limited to work in a 
machine shop (parts delivery) and hotel maintenance.  The 
evidence also shows that he continued to work well past the 
ordinary age for retirement, until the impairment of his 
right shoulder made it impossible to continue.  He indicated 
that the employer had made accommodations for his 
disabilities and that he would have kept working if he could.  
In light of the Veteran's testimony, and the medical evidence 
supporting it, the Board is persuaded that his service-
connected disabilities alone, apart from any considerations 
of age, render him incapable of securing or following a 
substantially gainful occupation consistent with his level of 
education and previous work experience.  The evidence, at a 
minimum, gives rise to a reasonable doubt on the question.  
38 C.F.R. § 4.3 (2009).  The claim for TDIU is therefore 
granted.

Because the Board is granting the Veteran's claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009)), have been satisfied.  


ORDER

TDIU is granted, subject to the law and regulations governing 
the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


